UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-6729


LARRY BUSH,

             Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

             Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:17-cv-01262-JFM)


Submitted: August 24, 2017                                        Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Lamont Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Lamont Bush appeals the district court’s order dismissing his petition for

writ of error coram nobis or audita querela. We have reviewed the record and find no

reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court.     Bush v. United States, No.

1:17-cv-01262-JFM (D. Md. May 12, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2